                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LAWRENCE PASCAL,                                Case No. 19-cv-02418-DMR
                                   8                     Plaintiff,
                                                                                            ORDER ON DEFENDANTS' MOTION
                                   9               v.                                       TO DISMISS
                                  10        AGENTRA, LLC, et al.,                           Re: Dkt. No. 20
                                  11                     Defendants.

                                  12            Defendants Agentra, LLC (“Agentra”) and Data Partnership Group, LP (“DPG”) move
Northern District of California
 United States District Court




                                  13   pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff Lawrence Pascal’s first

                                  14   amended complaint. [Docket No. 20.] This matter is suitable for resolution without a hearing.

                                  15   Civ. L.R. 7-1(b). For the following reasons, the motion is granted.

                                  16   I.       BACKGROUND
                                  17            In this putative class action, Plaintiff challenges Defendants Agentra, DPG, and I Health

                                  18   and Life Insurance Services’s (“IHL”) alleged practice of making unauthorized phone calls to

                                  19   telephones of consumers nationwide and playing artificial or prerecorded voice messages.

                                  20   Plaintiff makes the following allegations in the first amended complaint (“FAC”), all of which are

                                  21   taken as true for purposes of this motion.1

                                  22            Agentra is a Texas company that sells health insurance plans. DPG provides financing

                                  23   and/or administration services for Agentra’s plans, and IHL is an authorized sales agent for

                                  24   Agentra and DPG’s products and services. [Docket No. 17 (FAC) ¶¶ 20, 27-29.] Defendant Doe

                                  25   is a company that performs robocalls, or “artificial or prerecorded voice message telemarketing

                                  26
                                  27
                                       1
                                         When reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all
                                       of the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
                                  28   (per curiam) (citation omitted).
                                   1   calls” to cellular and residential phones. Id. at ¶¶ 2, 3, 30. IHL hired Doe on behalf of Agentra

                                   2   and DPG to market their products and services. Id. at ¶ 31. Doe “placed robocalls on a mass scale

                                   3   to generate sales for IHL’s health insurance products and services from Agentra and [DPG]”

                                   4   without the recipients’ consent. Id. at ¶¶ 33, 37.

                                   5           On April 4, 2019, Plaintiff received a call on his cell phone from Doe at the number 970-

                                   6   713-2254. Id. at ¶¶ 38-39. When he answered the call, he heard an artificial or prerecorded voice

                                   7   “advertising lower rates on health insurance” and instructing Plaintiff to “press one” to speak to a

                                   8   representative. After he “pressed one,” Plaintiff was connected to a representative who hung up

                                   9   on him when he asked the name of the company calling. Id. at ¶¶ 40-41. In order to identify the

                                  10   caller, Plaintiff called 970-713-2254 and “heard a message indicating that the company was selling

                                  11   health insurance.” Plaintiff then asked his attorney to investigate the call. Plaintiff’s attorney

                                  12   called the number 970-713-2254 and spoke with a live representative who “solicited a health plan”
Northern District of California
 United States District Court




                                  13   and refused to disclose “the name of the company.” Id. at ¶¶ 42-46. Plaintiff’s attorney then

                                  14   purchased a health insurance policy from the representative, and “immediately received an email

                                  15   identifying Defendants Agentra and IHL, copying the email address ‘support@ilifeandhealth.com’

                                  16   stating ‘Welcome to Agentra Healthcare Solutions’ and assigning” a member identification

                                  17   number. In a welcome letter, DPG “indicated it would be providing financing and/or

                                  18   administration for billing purposes.” Id. at ¶¶ 48, 49. Plaintiff never consented to receive calls

                                  19   from any of the defendants. Id. at ¶ 50. He alleges that “Agentra, IHL and [DPG] knowingly and

                                  20   actively accepted business that originated through the illegal telemarketing calls placed by John

                                  21   Doe 1.” Id. at ¶ 64.

                                  22          Plaintiff brings two claims against Defendants on behalf of himself and a class and

                                  23   subclass of individuals: 1) violation of the Telephone Consumer Protection Act (“TCPA”), 47

                                  24   U.S.C. § 227; and 2) violation of the California Consumers Legal Remedies Act, California Civil

                                  25   Code section 1770(a)(22)(A).

                                  26          Defendants Agentra and DPG now move to dismiss the TCPA claim.

                                  27   II.    LEGAL STANDARD
                                  28           A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in
                                                                                            2
                                   1   the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                   2   When reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all

                                   3   of the factual allegations contained in the complaint,” Erickson, 551 U.S. at 94 (2007) (citation

                                   4   omitted), and may dismiss a claim “only where there is no cognizable legal theory” or there is an

                                   5   absence of “sufficient factual matter to state a facially plausible claim to relief.” Shroyer v. New

                                   6   Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556

                                   7   U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks

                                   8   omitted). A claim has facial plausibility when a plaintiff “pleads factual content that allows the

                                   9   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  10   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  11   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  12   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478
Northern District of California
 United States District Court




                                  13   U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on

                                  14   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                  15   III.   DISCUSSION
                                  16          A.      TCPA Claim
                                  17          The TCPA makes it unlawful for any person in the United States

                                  18                  to make any call (other than a call made for emergency purposes or
                                                      made with the prior express consent of the called party) using any
                                  19                  automatic telephone dialing system or an artificial or prerecorded
                                                      voice . . . to any telephone number assigned to a . . . cellular telephone
                                  20                  service . . . or any service for which the called party is charged for the
                                                      call . . . .
                                  21
                                       47 U.S.C. § 227(b)(1)(A)(iii). It also makes it unlawful for any person in the United States “to
                                  22
                                       initiate any telephone call to any residential telephone line using an artificial or prerecorded voice
                                  23
                                       to deliver a message without the prior express consent of the called party,” subject to certain
                                  24
                                       exceptions. 47 U.S.C. § 227(b)(1)(B).
                                  25
                                              “The three elements of a TCPA claim are: (1) the defendant called a cellular telephone
                                  26
                                       number; (2) using an automatic telephone dialing system; (3) without the recipient’s prior express
                                  27
                                       consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (citing
                                  28
                                                                                          3
                                   1   47 U.S.C. § 227(b)(1)). “For a person to ‘make’ a call under the TCPA, the person must either (1)

                                   2   directly make the call, or (2) have an agency relationship with the person who made the call.”

                                   3   Abante Rooter & Plumbing v. Farmers Grp., Inc., No. 17-CV-03315-PJH, 2018 WL 288055, at *4

                                   4   (N.D. Cal. Jan. 4, 2018) (citing Gomez v. Campbell-Ewald Co., 768 F.3d 871, 877-79 (9th Cir.

                                   5   2014)); see Thomas v. Taco Bell Corp., 582 Fed. Appx. 678, 679 (9th Cir. 2014) (“[t]here are two

                                   6   potential theories of liability [for a section 227(b) violation]: (1) direct liability; and (2) vicarious

                                   7   liability.”).

                                   8           Agentra and DPG move to dismiss the TCPA claim, arguing that the FAC does not allege

                                   9   that either of them made the calls in question and does not plausibly allege their liability for the

                                  10   calls under a vicarious liability theory. In response, Plaintiff concedes that Agentra and DPG did

                                  11   not make the calls in question and so are not directly liable under the TCPA. Instead, he contends

                                  12   that Agentra and DPG are vicariously liable for the calls.
Northern District of California
 United States District Court




                                  13           “[A] defendant may be held vicariously liable for TCPA violations where the plaintiff

                                  14   establishes an agency relationship, as defined by federal common law, between the defendant and

                                  15   a third-party caller.” Gomez, 768 F.3d at 879. Three common law agency theories may provide a

                                  16   basis for vicarious liability for violations of section 227(b): actual authority, apparent authority,

                                  17   and ratification. See Jones v. Royal Admin. Servs., Inc., 887 F.3d 443, 448-49 (9th Cir. 2018)

                                  18   (describing “bedrock theories of agency” through which “a principal can be held liable for the

                                  19   legal consequences of its agent’s conduct”); Thomas, 582 Fed. Appx. at 679 (citing In re DISH

                                  20   Network, LLC, 28 FCC Rcd. 6574, 6590 n.124 (2013)).

                                  21           Plaintiff contends that Agentra and DPG face liability under each of those theories of

                                  22   vicarious liability. Opp’n 3-8.

                                  23                   1.      Actual Authority
                                  24           In order to establish that Doe had “actual authority” to place calls on behalf of Agentra and

                                  25   DPG, Plaintiff must establish both an agency relationship and “actual authority to place the

                                  26   unlawful calls.” Jones v. Royal Admin. Servs., Inc., 887 F.3d 443, 449 (9th Cir. 2018). “Agency

                                  27   is the fiduciary relationship that arises when one person (a ‘principal’) manifests assent to another

                                  28   person (an ‘agent’) that the agent shall act on the principal’s behalf and subject to the principal’s
                                                                                           4
                                   1   control, and the agent manifests assent or otherwise consents so to act.” Mavrix Photographs,

                                   2   LLC v. Livejournal, Inc., 873 F.3d 1045, 1054 (9th Cir. 2017) (quoting Restatement (Third) of

                                   3   Agency § 1.01 (Am. Law Inst. 2006)); see also United States v. Bonds, 608 F.3d 495, 506 (9th

                                   4   Cir. 2010) (“To form an agency relationship, both the principal and the agent must manifest assent

                                   5   to the principal’s right to control the agent.”). For an agency relationship to exist, an agent must

                                   6   have authority to act on behalf of the principal and the principal must have the right to control the

                                   7   agent’s actions. Mavrix, 873 F.3d at 1054. Further, “[a]gency means more than mere passive

                                   8   permission; it involves request, instruction, or command.” Thomas v. Taco Bell Corp., 879 F.

                                   9   Supp. 2d 1079, 1085 (C.D. Ca. 2012) (quoting Klee v. United States, 53 F.2d 58, 61 (9th Cir.

                                  10   1931)). “Although the precise details of the agency relationship need not be pleaded to survive a

                                  11   motion to dismiss, sufficient facts must be offered to support a reasonable inference that an agency

                                  12   relationship existed.” Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1301 (D. Nev.
Northern District of California
 United States District Court




                                  13   2014). As to “actual authority to place the unlawful calls,” the Ninth Circuit has held that

                                  14   “[a]ctual authority is limited to actions ‘specifically mentioned to be done in a written or oral

                                  15   communication’ or ‘consistent with’ a principal’s ‘general statement of what the agent is supposed

                                  16   to do.’” Jones, 887 F.3d at 449.

                                  17          The court concludes that the FAC does not sufficiently allege the existence of an agency

                                  18   relationship between Agentra and/or DPG on the one hand and Doe, the purported caller, on the

                                  19   other. Nor does the operative complaint allege facts supporting an inference that Doe had “actual

                                  20   authority” to make the robocalls on their behalf. In order to allege actual authority, Plaintiff must

                                  21   allege facts showing that Agentra and DPG controlled or had the right to control Doe; that

                                  22   Agentra, DPG, and Doe “manifest[ed] assent” to their right to control Doe, see Mavrix, 873 F.3d

                                  23   at 1054; and that Agentra and DPG either communicated a direction to Doe to engage in robocalls

                                  24   or the robocalls were “consistent with” Agentra and DPG’s “general statement of what [Doe]

                                  25   [was] supposed to do.” See Jones, 887 F.3d at 449. Here, the only allegations in the FAC

                                  26   connecting Agentra or DPG with Doe are that IHL, as Agentra and DPG’s authorized sales agent,

                                  27   hired Doe “to market [Agentra and DPG’s] products and services” by “call[ing] thousands of

                                  28   phones at a time using an artificial or prerecorded voice message.” FAC ¶¶ 31-32. The FAC also
                                                                                         5
                                   1   contains the conclusory allegation that “Agentra, IHL, and [DPG] knowingly and actively

                                   2   accepted business that originated through the illegal telemarketing calls placed by John Doe 1.”

                                   3   Id. at ¶ 64. These allegations are insufficient to support a theory of agency liability based on

                                   4   actual authority.

                                   5                   2.      Apparent Authority
                                   6           Apparent authority is an agency theory by which “a principal can be held liable for the

                                   7   legal consequences of its agent’s conduct” where the agent “act[s] with apparent authority in its

                                   8   dealings with a third party purportedly on behalf of the principal[.]” Jones, 887 F.3d at 449.

                                   9   “Apparent authority arises from the principal’s manifestations to a third party that supplies a

                                  10   reasonable basis for that party to believe that the principal has authorized the alleged agent to do

                                  11   the act in question.” N.L.R.B. v. Dist. Council of Iron Workers of the State of Cal. & Vicinity, 124

                                  12   F.3d 1094, 1099 (9th Cir. 1997) (citing N.L.R.B. v. Donkin’s Inn, 532 F.2d 138, 141 (9th Cir.
Northern District of California
 United States District Court




                                  13   1976)); see also Restatement (Third) of Agency § 2.03 (2006) (“[a]pparent authority is the power

                                  14   held by an agent . . . to affect a principal’s legal relations with third parties when a third party

                                  15   reasonably believes the actor has authority to act on behalf of the principal and that belief is

                                  16   traceable to the principal’s manifestations.”). The Ninth Circuit has explained that “[a]pparent

                                  17   authority results when the principal does something or permits the agent to do something which

                                  18   reasonably leads another to believe that the agent had the authority he purported to have.”

                                  19   Donkin’s Inn, 532 F.2d at 141 (quoting Hawaiian Paradise Park Corp. v. Friendly Broadcast Co.,

                                  20   414 F.2d 750, 756 (9th Cir. 1969)). Examples of manifestations that give rise to apparent

                                  21   authority include

                                  22                   [the principal’s] direct statements to the third person, directions to the
                                                       agent to tell something to the third person, or the granting of
                                  23                   permission to the agent to perform acts and conduct negotiations
                                                       under circumstances which create in him a reputation of authority in
                                  24                   the area which the agent acts and negotiates.
                                  25   Donkin’s Inn, 532 F.2d at 141 (quoting Hawaiian Paradise, 414 F.2d at 756).

                                  26           Apparent authority “must be established by proof of something said or done by [the

                                  27   principal] on which [a third party] reasonably relied”; it “cannot be established merely by showing

                                  28   that [the purported agent] claimed authority or purported to exercise it.” Dist. Council, 124 F.3d
                                                                                           6
                                   1   at 1099. “Apparent authority exists only as to those to whom the principal has manifested that an

                                   2   agent is authorized. There is, therefore, tort liability only if such a manifestation and its execution

                                   3   by the apparent agent results in harm.” Thomas, 582 Fed. Appx. at 679 (quoting Restatement

                                   4   (Second) of Agency § 265 cmt. a (1958)).

                                   5           Here, the FAC does not plead sufficient facts to support an apparent authority theory that

                                   6   Agentra and/or DPG is vicariously liable for the allegedly illegal telemarketing calls. See Thomas,

                                   7   582 Fed. Appx. at 679-80; see, e.g., Canary v. Youngevity Int’l, Inc., No. 5:18-cv-03261-EJD,

                                   8   2019 WL 1275343, at *8 (N.D. Cal. Mar. 20, 2019) (holding plaintiff failed to plead apparent

                                   9   authority theory where he “does not allege that he reasonably relied upon something said or done

                                  10   by [defendant] to his detriment”).2

                                  11                   3.      Ratification
                                  12           Finally, Plaintiff asserts a ratification theory of agency. Ratification is “the affirmance of a
Northern District of California
 United States District Court




                                  13   prior act done by another, whereby the act is given effect as if done by an agent acting with actual

                                  14   authority.” Kristensen v. Credit Payment Servs. Inc., 879 F.3d 1010, 1014 (9th Cir. 2018)

                                  15   (quoting Restatement (Third) of Agency § 4.01(1)). “Although a principal is liable when it ratifies

                                  16   an originally unauthorized tort, the principal-agent relationship is still a requisite, and ratification

                                  17   can have no meaning without it.” Thomas, 582 Fed. Appx. at 680 (quoting Batzel v. Smith, 333

                                  18   F.3d 1018, 1036 (9th Cir. 2003) (footnote omitted)). As discussed above, the FAC fails to

                                  19   sufficiently allege an agency relationship between Agentra and/or DPG on the one hand and Doe,

                                  20   the purported caller, on the other. It also fails to allege facts that support the affirmance by

                                  21   Agentra and/or DPG of a prior act done by Doe. Therefore, it does not state a ratification theory

                                  22
                                       2
                                  23     It is not clear whether a party seeking to plead an apparent authority theory of liability must also
                                       sufficiently allege an agency relationship. While the Ninth Circuit has expressly held that a party
                                  24   must establish an agency relationship in order to maintain theories of actual authority and
                                       ratification under the TCPA, see Jones, 887 F.3d at 449, and Thomas, 582 Fed. Appx. at 680
                                  25   (quoting Batzel v. Smith, 333 F.3d 1018, 1036 (9th Cir. 2003)), the court’s own research did not
                                       yield a definitive answer to this question with respect to apparent authority. The Restatement
                                  26   (Third) of Agency suggests that an agency relationship is not a requisite to establish apparent
                                       authority: “The definition in this section does not presuppose the present or prior existence of an
                                  27   agency relationship . . . [t]he definition thus applies to actors who appear to be agents but are not,
                                       as well as to agents who act beyond the scope of their actual authority.” Restatement (Third) of
                                  28   Agency § 2.03 (2006).

                                                                                           7
                                   1   of agency.

                                   2           In sum, the TAC does not sufficiently allege facts giving rise to a plausible inference that

                                   3   Agentra and/or DPG “made” the calls under the meaning of the TCPA. Accordingly, Plaintiff’s

                                   4   section 227(b) claims are dismissed without prejudice.

                                   5           B.      CRLA Claim
                                   6           The CLRA makes unlawful:

                                   7                   Disseminating an unsolicited prerecorded message by telephone
                                                       without an unrecorded, natural voice first informing the person
                                   8                   answering the telephone of the name of the caller or the organization
                                                       being represented, and either the address or the telephone number of
                                   9                   the caller, and without obtaining the consent of that person to listen
                                                       to the prerecorded message.
                                  10
                                       Cal. Civ. Code § 1770(a)(22)(A).
                                  11
                                               In their opening brief, Defendants make no reference to Plaintiff’s CLRA claim. On reply,
                                  12
Northern District of California




                                       they argue that the CLRA claim is premised on the same vicarious liability theory as the TCPA
 United States District Court




                                  13
                                       claim, and that the arguments in favor of dismissal of the TCPA claim apply to the CLRA claim.
                                  14
                                       See Reply 7. While it is improper to raise arguments for the first time on reply, as noted above,
                                  15
                                       Plaintiff does not allege that Agentra and/or DPG made the calls in question. Accordingly,
                                  16
                                       Plaintiff’s vicarious liability theory applies equally to the CLRA claim. For the same reasons
                                  17
                                       discussed above, the FAC does not sufficiently state a vicarious liability theory as to Agentra and
                                  18
                                       DPG. Accordingly, the CLRA claim is dismissed with leave to amend.
                                  19
                                       IV.     CONCLUSION
                                  20
                                               For the foregoing reasons, Agentra and DPG’s motion to dismiss the TCPA and CRLA
                                  21
                                       claims is granted with leave to amend. Any amended complaint must be filed within 14 days of
                                  22
                                                                                                              ISTRIC
                                       the date of this order.
                                                                                                         TES D      TC
                                  23
                                                                                                       TA
                                                                                                                             O
                                                                                                  S




                                                                                                                              U




                                  24
                                                                                                 ED




                                                                                                                               RT




                                                                                                                      DERED
                                               IT IS SO ORDERED.
                                                                                             UNIT




                                                                                                              O OR
                                                                                                      IT IS S
                                  25
                                       Dated: October 16, 2019
                                                                                                                                     R NIA




                                  26
                                                                                         ______________________________________
                                                                                                                  M. Ryu
                                                                                             NO




                                  27                                                                   Donna
                                                                                                          o n n
                                                                                                             M. a Ryu
                                                                                                      ge D Magistrate Judge
                                                                                                                                     FO




                                                                                                  JudStates
                                                                                               United
                                                                                              RT




                                  28
                                                                                                                                 LI




                                                                                                      ER
                                                                                                 H




                                                                                                                             A




                                                                                         8
                                                                                                           N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                                                                                                     R
